


SUBSCRIPTION AGREEMENT




This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in Bullfrog Gold Corp., a Delaware corporation
(the “Company”). The Company is conducting a private placement (the “Offering”)
of units (“Units”), with each Unit consisting of one (1) share of the Company’s
common stock and a warrant, as more fully described below, at a purchase price
of Eight Cents ($0.08) per Unit (the “Purchase Price”). Each Unit will consist
of: (i) one (1) share of the Company’s common stock (the “Common Stock”), par
value $0.0001 per share (the “Shares”) (or, at the election of any purchaser who
would, as a result of purchase of Units become a beneficial owner of five (5%)
percent or greater of the outstanding Common Stock of the Company, one share of
the Company’s Series B Preferred Stock, par value $0.0001 per share, which is
convertible into one (1) share of Common Stock, with such rights and
designations as set forth in the form of Certificate of Designation, attached
hereto as Exhibit A, (the “Preferred Shares”)), and (ii) a two  (2)  year
warrant to purchase hundred percent  (100%) percent of the number of Shares
purchased in the Offering  (the “Warrant Shares”) at a per share exercise price
of $0.15 (the “Exercise Price”), substantially in the form attached hereto as
Exhibit B (the “Warrants”). Subscribers who would so qualify have the option of
purchasing Units including the Preferred Shares by electing such option on page
16 of this Agreement.  For purposes of this Agreement, the term “Securities”
shall refer to the Units, the Shares, the Preferred Shares, the Common Stock
into which the Preferred Shares are convertible, the Warrants, and the Warrant
Shares.




IMPORTANT INVESTOR NOTICES




NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THESE SECURITIES EXCEPT FOR THIS SUBSCRIPTION AGREEMENT AND ANY
SUPPLEMENTS HERETO (THE “AGREEMENT”), AND NO PERSON HAS BEEN AUTHORIZED TO MAKE
ANY REPRESENTATIONS EXCEPT THOSE CONTAINED HEREIN.




THIS AGREEMENT IS CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED,
DISTRIBUTED OR DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS
REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY.  EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT,
ACKNOWLEDGES AND AGREES TO THE FOREGOING RESTRICTIONS.




THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS SUBSCRIPTION AGREEMENT DOES NOT CONTAIN ALL OF THE
INFORMATION THAT WOULD NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING
REGISTERED UNDER THE SECURITIES ACT. YOU MUST CONDUCT AND RELY ON YOUR OWN
EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED, IN DECIDING WHETHER TO INVEST IN THE OFFERING.




THIS AGREEMENT CONTAINS A SUMMARY OF CERTAIN PROVISIONS OF VARIOUS DOCUMENTS
RELATING TO THE OPERATIONS OF THE COMPANY.  THESE SUMMARIES DO NOT PURPORT TO BE
COMPLETE AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE TEXTS OF THE
ORIGINAL DOCUMENTS.




THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED.  EACH PERSON WHO ACCEPTS DELIVERY OF THIS SUBSCRIPTION AGREEMENT
AGREES TO RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE
ANY OF THE SECURITIES DESCRIBED HEREIN.














--------------------------------------------------------------------------------




NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE.  THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF UNITS, TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL
INFORMATION, TO THE EXTENT THE COMPANY  POSSESSES THE SAME OR CAN ACQUIRE IT
WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE
INFORMATION SET FORTH HEREIN.  ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE
PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH ITS DULY
AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR INFORMATION
PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.




NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.




THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S
PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND INTENTIONS.
 THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING STATEMENTS IS
SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER MATERIALLY.  THE
SECTIONS ENTITLED “EXECUTIVE SUMMARY,” “RISK FACTORS,” AND “DESCRIPTION OF
BUSINESS,” IN ANY SEC FILING OR REPORT, AS WELL AS THIS AGREEMENT GENERALLY,
CONTAINS DISCUSSIONS OF SOME OF THE FACTORS THAT COULD CONTRIBUTE TO THESE
DIFFERENCES.




THIS SUBSCRIPTION AGREEMENT AND THE SEC FILINGS AND REPORTS INCLUDE DATA
OBTAINED FROM INDUSTRY PUBLICATIONS AND REPORTS, WHICH THE COMPANY BELIEVES TO
BE RELIABLE SOURCES; HOWEVER, NEITHER THE ACCURACY NOR COMPLETENESS OF THIS DATA
IS GUARANTEED. WE HAVE NEITHER INDEPENDENTLY VERIFIED THIS DATA NOR SOUGHT THE
CONSENT OF SUCH SOURCES TO REFER TO THEIR REPORTS IN THIS SUBSCRIPTION
AGREEMENT.




THE OFFERING PRICE OF THE UNITS HAS BEEN DETERMINED ARBITRARILY.  THE PRICE OF
THE UNITS AND THE COMMON OR PREFERRED STOCK AND WARRANTS DOES NOT NECESSARILY
BEAR ANY RELATIONSHIP TO THE ASSETS, EARNINGS OR BOOK VALUE OF THE COMPANY, OR
TO POTENTIAL ASSETS, EARNINGS, OR BOOK VALUE OF THE COMPANY.  THERE IS NO ACTIVE
TRADING MARKET IN THE COMPANY’S COMMON STOCK AND THERE CAN BE NO ASSURANCE THAT
AN ACTIVE TRADING MARKET IN ANY OF THE COMPANY’S SECURITIES WILL DEVELOP OR BE
MAINTAINED.  A LIMITED NUMBER OF SHARES OF COMMON STOCK MAY BE ELIGIBLE FOR
TRADING PRIOR TO REGISTRATION OF THE SECURITIES SOLD IN THE OFFERING, AND SUCH
REGISTRATION MAY BE DELAYED IN CERTAIN CIRCUMSTANCES.  THE PRICE OF SHARES
QUOTED ON THE OTC BULLETIN BOARD OR TRADED ON ANY EXCHANGE MAY BE IMPACTED BY A
LACK OF LIQUIDITY OR AVAILABILITY OF SHARES FOR PUBLIC SALE AND ALSO WILL NOT
NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS, EARNINGS, BOOK VALUE OR
POTENTIAL PROSPECTS OF THE COMPANY OR APPLICABLE QUOTED OR TRADING PRICES THAT
MAY EXIST FOLLOWING REGISTRATION OR THE LAPSE OF RESTRICTIONS ON THE SECURITIES
SOLD PURSUANT TO THE OFFERING OR OTHER RESTRICTIONS. SUCH PRICES SHOULD NOT BE
CONSIDERED ACCURATE INDICATORS OF FUTURE QUOTED OR TRADING PRICES THAT MAY
SUBSEQUENTLY EXIST FOLLOWING.




THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY
SUBSCRIPTION IN WHOLE OR IN PART FOR ANY REASON OR FOR NO REASON. THE COMPANY IS
NOT OBLIGATED TO NOTIFY RECIPIENTS OF THIS SUBSCRIPTION AGREEMENT WHETHER ALL OF
THE UNITS OFFERED HEREBY HAVE BEEN SOLD.








- 2 -




--------------------------------------------------------------------------------




SUBSCRIBERS MAY BE DEEMED TO BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
WITHIN THE MEANING OF THE UNITED STATES SECURITIES LAWS AND REGULATIONS
REGARDING A PUBLIC COMPANY. THIS AGREEMENT CONTAINS CONFIDENTIAL INFORMATION
CONCERNING THE COMPANY, AND HAS BEEN PREPARED SOLELY FOR USE IN CONNECTION WITH
THE OFFERING DESCRIBED HEREIN. ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER
THAN IN CONNECTION WITH THE CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OF
THE COMPANY THROUGH THE OFFERING DESCRIBED HEREIN MAY SUBJECT THE USER TO CIVIL
AND/OR CRIMINAL LIABILITY. THE RECIPIENT, BY ACCEPTING THIS SUBSCRIPTION
AGREEMENT, AGREES NOT TO: (I) DISTRIBUTE OR REPRODUCE THIS SUBSCRIPTION
AGREEMENT, IN WHOLE OR IN PART, AT ANY TIME, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY; (II) TO KEEP CONFIDENTIAL THE EXISTENCE OF THIS DOCUMENT AND THE
INFORMATION CONTAINED HEREIN OR MADE AVAILABLE IN CONNECTION WITH ANY FURTHER
INVESTIGATION OF THE COMPANY; AND (III) REFRAIN FROM TRADING IN THE
PUBLICLY-TRADED SECURITIES OF THE COMPANY OR ANY OTHER RELEVANT COMPANY FOR SO
LONG AS SUCH RECIPIENT IS IN POSSESSION OF THE MATERIAL NON-PUBLIC INFORMATION
CONTAINED HEREIN. SUBSCRIBERS ARE ADVISED THAT THEY SHOULD SEEK THEIR OWN LEGAL
COUNSEL PRIOR TO EFFECTUATING ANY TRANSACTIONS IN THE PUBLICLY TRADED COMPANY’S
SECURITIES.




FOR RESIDENTS OF ALL STATES




THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”).  THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD
IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(2)
THEREUNDER AND REGULATION D (RULE 506) OF THE SECURITIES ACT AND CORRESPONDING
PROVISIONS OF STATE SECURITIES LAWS.




THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.




THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION (“SEC”), ANY STATE SECURITIES COMMISSION OR
ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
SUBSCRIPTION AGREEMENT.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.




PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE.  EACH INVESTOR SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR
FINANCIAL SITUATION.  IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED
TO BE TAX ADVICE PROVIDED BY THE COMPANY.




FOR FLORIDA RESIDENTS ONLY




THE UNITS REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER IN A
TRANSACTION EXEMPT UNDER § 517.061 OF THE FLORIDA SECURITIES ACT.  THE UNITS
HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA.  IN ADDITION,
ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE WITHIN
THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH SUBSRIBER
TO THE COMPANY, AN AGENT OF THE COMPANY, OR AN ESCROW AGENT OR WITHIN THREE DAYS
AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH SUBSCRIBER,
WHICHEVER OCCURS LATER





- 3 -




--------------------------------------------------------------------------------




1.

SUBSCRIPTION AND PURCHASE PRICE




(a)

Subscription.  Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Units
indicated on page 14 hereof on the terms and conditions described herein.  




(b)

Purchase of Units.  The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Units shall be
set at Eight Cents ($0.08) per Unit, for an aggregate purchase price as set
forth on page 14  hereof (the “Aggregate Purchase Price”). The Subscriber’s
delivery of this Agreement to the Company shall be accompanied by payment for
the Units subscribed for hereunder, payable in United States Dollars by wire
transfer of immediately available funds delivered contemporaneously with the
Subscriber’s delivery of this Agreement to the Company in accordance with the
wire instructions provided in Exhibit C. The Subscriber understands and agrees
that, subject to Section 2 and applicable laws, by executing this Agreement, it
is entering into a binding agreement.




2.

ACCEPTANCE, OFFERING TERM AND CLOSING PROCEDURES




(a)

Acceptance or Rejection. Subject to full, faithful and punctual performance and
discharge by the Company of all of its duties, obligations and responsibilities
as set forth in this Agreement and any other agreement entered into between the
Subscriber and the Company relating to this subscription (collectively, the
"Transaction Documents"), the Subscriber shall be legally bound to purchase the
Units pursuant to the terms and conditions set forth in this Agreement.  For the
avoidance of doubt, upon the occurrence of the failure by the Company to fully,
faithfully and punctually perform and discharge any of its duties, obligations
and responsibilities as set forth in any of the Transaction Documents, which
shall have been performed or otherwise discharged prior to the Closing, the
Subscriber may, on or prior to the Closing (as defined below), at its sole and
absolute discretion, elect not to purchase the Units and provide instructions to
the escrow agent under the Escrow Agreement to receive the full and immediate
refund of the Aggregate Purchase Price. The Subscriber understands and agrees
that the Company reserves the right to reject this subscription for Units in
whole or part in any order at any time prior to the Closing for any reason,
notwithstanding the Subscriber’s prior receipt of notice of acceptance of the
Subscriber’s subscription.  In the event the Closing does not take place because
of (i) the rejection of subscription for Units by the Company; or (ii) the
election not to purchase the Units by the Subscriber; or (iii) failure to
effectuate an initial closing on or prior to May 15, 2017 (unless extended in
the discretion of the Board of Directors) for any reason or no reason, this
Agreement and any other Transaction Documents shall thereafter be terminated and
have no force or effect, and the parties shall take all steps to ensure that the
Aggregate Purchase Price held in accordance with the Escrow Agreement shall
promptly be returned or caused to be returned to the Subscriber without interest
thereon or deduction therefrom.




(b)

Closing.  The closing of the purchase and sale of the Units hereunder (the
“Closing”) shall take place at the offices of Bullfrog Gold Corp., 897 Quail Run
Drive, Grand Junction, CO 81505 or such other place as determined by the Company
and may take place in one of more closings.  Closings shall take place on a
Business Day promptly following the satisfaction of the conditions set forth in
Section 7 below, as determined by the Company (the “Closing Date”). “Business
Day” shall mean from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m.
(Eastern Time) of a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required to be closed.
The Units purchased by the Subscriber will be delivered by the Company promptly
following the Final Closing Date (as defined below) of the Offering.  The
initial closing of the Offering shall be referred to as the “Initial Closing”
and such date of the Initial Closing shall be referred to as the “Initial
Closing Date”.  The last Closing of the Offering shall be referred to as the
“Final Closing” and such date of the Final Closing, shall be referred to as the
“Final Closing Date”.




(c)

Following Acceptance or Rejection.  The Subscriber acknowledges and agrees that
this Agreement and any other documents delivered in connection herewith will be
held by the Company. In the event that this Agreement is not accepted by the
Company for whatever reason, which the Company expressly reserves the right to
do, this Agreement, the Aggregate Purchase Price received (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Agreement. If this Agreement is accepted by the Company, the Company is entitled
to treat the Aggregate Purchase Price received as an interest free loan to the
Company until such time as the Subscription is accepted.





- 4 -




--------------------------------------------------------------------------------




(f)

Extraordinary Events Regarding Common Stock.  In the event that the Company
shall (a) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein. The number of Shares or
Preferred Shares, as the case may be, and Warrants that the Subscriber shall
thereafter be issued and obtain on the exercise hereof, be entitled to receive
shall be adjusted to a number determined by multiplying the number of shares of
Common Stock that would otherwise (but for the provisions of this Section) be
issuable on such exercise by a fraction of which (a) the numerator is the
Purchase Price that would otherwise (but for the provisions of this Section) be
in effect, and (b) the denominator is the Purchase Price in effect on the date
of such exercise.




(g)

Certificate as to Adjustments.  In each case of any adjustment or readjustment
in the Shares or Preferred Shares issuable hereunder or Warrant Shares issuable
upon the exercise of the Warrants, the Company at its expense will promptly
cause its Chief Executive Officer, Chief Financial Officer or other appropriate
designee to compute such adjustment or readjustment in accordance with the terms
hereof and of the Warrant and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Purchase Price and the
number of Shares or Preferred Shares to be received and Warrant Shares to be
received upon exercise of the Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided herein. The
Company will forthwith mail a copy of each such certificate to the Subscriber
and of the Warrant and any Warrant Agent of the Company.




3.

THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS




The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:




(a)

The Subscriber has full power and authority to enter into this Agreement, the
execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber, except as may be limited by bankruptcy, reorganization, insolvency,
moratorium and similar laws of general application relating to or affecting the
enforcement of rights of creditors, and except as enforceability of the
obligations hereunder are subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).




(b)

The Subscriber acknowledges its understanding that the Offering and sale of the
Securities is intended to be exempt from registration under the Securities Act
of 1933, as amended (the “Securities Act”), by virtue of Section 4(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”).  In furtherance thereof, the Subscriber represents and
warrants to the Company and its affiliates as follows:




(i)

The Subscriber realizes that the basis for the exemption from registration may
not be available if, notwithstanding the Subscriber’s representations contained
herein, the Subscriber is merely acquiring the Securities for a fixed or
determinable period in the future, or for a market rise, or for sale if the
market does not rise. The Subscriber does not have any such intention.




(ii)

The Subscriber realizes that the basis for exemption would not be available if
the Offering is part of a plan or scheme to evade registration provisions of the
Securities Act or any applicable state or federal securities laws.








- 5 -




--------------------------------------------------------------------------------




(iii)

The Subscriber is acquiring the Securities solely for the Subscriber’s own
beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Securities.




(iv)

The Subscriber has the financial ability to bear the economic risk of the
Subscriber’s investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.




(v)

The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.




(vi)

The Subscriber (together with its Advisors, if any) has received all documents
requested by the Subscriber, if any, has carefully reviewed them and understands
the information contained therein, prior to the execution of this Agreement.




(c)

The Subscriber is not relying on the Company or any of its employees, agents,
sub-agents or advisors with respect to the legal, tax, economic and related
considerations involved in this investment. The Subscriber has relied on the
advice of, or has consulted with, only its Advisors. Each Advisor, if any, has
disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.




(d)

The Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks described under the heading “Risk
Factors” in the Company’s SEC Filings, which risk factors are incorporated
herein by reference, and any additional disclosures in the nature of Risk
Factors described herein.




(e)

The Subscriber will not sell or otherwise transfer any Securities without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Subscriber must bear the economic risk of its
purchase because, among other reasons, the Securities have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available.  In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber understands that any sales or transfers of the Securities are further
restricted by state securities laws and the provisions of this Agreement.




(f)

No oral or written representations or warranties have been made, or information
furnished, to the Subscriber or its Advisors, if any, by the Company or any of
its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Units, the Subscriber
is not relying upon any representations other than those contained herein.




(g)

The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.














- 6 -




--------------------------------------------------------------------------------




(h)

The Subscriber understands and agrees that the certificates for the Securities
shall bear substantially the following legend until (i) such Securities shall
have been registered under the Securities Act and effectively disposed of in
accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel acceptable to the Subscriber, such Securities may
be sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED.




(i)

Neither the SEC nor any state securities commission has approved the Securities
or passed upon or endorsed the merits of the Offering. There is no government or
other insurance covering any of the Securities.




(j)

The Subscriber and its Advisors, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the Offering and the business, financial condition,
results of operations and prospects of the Company, and all such questions have
been answered to the full satisfaction of the Subscriber and its Advisors, if
any.




(k)

(i)

In making the decision to invest in the Securities the Subscriber has relied
solely upon the information provided by the Company in the Transaction
Documents.  To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Transaction Documents.  




(ii)

The Subscriber represents and warrants that: (i) the Subscriber was contacted
regarding the sale of the Securities by the Company (or an authorized agent or
representative thereof) with whom the Subscriber had a prior substantial
pre-existing relationship  and (ii) no Securities were offered or sold to it by
means of any form of general solicitation or general advertising, and in
connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.




(l)

The Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.




(m)

The Subscriber is not relying on the Company or any of its employees, agents, or
advisors with respect to the legal, tax, economic and related considerations of
an investment in the Units, and the Subscriber has relied on the advice of, or
has consulted with, only its own Advisors.




(n)

The Subscriber acknowledges that any estimates or forward-looking statements or
projections furnished by the Company to the Subscriber were prepared by the
management of the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or its management and should not be relied upon.




(o)

No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein.





- 7 -




--------------------------------------------------------------------------------




(p)

(For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”) represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. The Subscriber or Plan fiduciary (i) is
responsible for the decision to invest in the Company; (ii) is independent of
the Company and any of its affiliates; (iii) is qualified to make such
investment decision; and (iv) in making such decision, the Subscriber or Plan
fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.




(q)

This Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company, and the Subscriber acknowledges and agrees that the Company
reserves the right to reject any subscription for any reason.




(r)

The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein; provided, however, that
the Subscriber shall not be liable for any Loss that in the aggregate exceeds
the Subscriber’s Aggregate Purchase Price tendered hereunder.




(s)

The Subscriber is, and on each date on which the Subscriber continues to own
restricted Securities from the Offering will be, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 (excluding such person’s
residence) or annual income exceeding $200,000 or $300,000 jointly with his or
her spouse.




(t)

The Subscriber, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the Offering, and has so
evaluated the merits and risks of such investment. The Subscriber has not
authorized any person or entity to act as its Purchaser Representative (as that
term is defined in Regulation D of the General Rules and Regulations under the
Securities Act) in connection with the Offering. The Subscriber is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.




(u)

The Subscriber has reviewed, or had an opportunity to review, all of the SEC
Filings (as defined below), and all “Risk Factors” and “Forward Looking
Statements” disclaimers contained therein.  In addition, the Subscriber has
reviewed and acknowledges it has such knowledge, sophistication, and experience
in securities matters.




4.

THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS




The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:




(a)

Organization and Qualification.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware.
 The Company is duly qualified to do business, and is in good standing in the
states required due to (a) the ownership or lease of real or personal property
for use in the operation of the Company's business or (b) the nature of the
business conducted by the Company.  The Company has all requisite power, right
and authority to own, operate and lease its properties and assets, to carry on
its business as now conducted, to execute, deliver and perform its obligations
under this Agreement and the other Transaction Documents to which it is a party,
and to carry out the transactions contemplated hereby and thereby.








- 8 -




--------------------------------------------------------------------------------

All actions on the part of the Company and its officers and directors necessary
for the authorization, execution, delivery and performance of this Agreement and
the other Transaction Documents, the consummation of the transactions
contemplated hereby and thereby, and the performance of all of the Company's
obligations under this Agreement and the other Transaction Documents have been
taken or will be taken prior to the Closing.  This Agreement has been, and the
other Transaction Documents to which the Company is a party on the Closing will
be, duly executed and delivered by the Company, and this Agreement is, and each
of the other Transaction Documents to which it is a party on the Closing will
be, a legal, valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.




(b)

Issuance of Securities.  The Securities to be issued to the Subscriber pursuant
to this Agreement, when issued and delivered in accordance with the terms of
this Agreement, will be duly and validly issued and will be fully paid and
non-assessable.




(c)

Authorization; Enforcement.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company, and the
consummation of the transactions contemplated hereby and thereby, will not (a)
constitute a violation (with or without the giving of notice or lapse of time,
or both) of any provision of any law or any judgment, decree, order, regulation
or rule of any court, agency or other governmental authority applicable to the
Company, (b) require any consent, approval or authorization of, or declaration,
filing or registration with, any person, (c) result in a default (with or
without the giving of notice or lapse of time, or both) under, acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel, any agreement, lease, note or other restriction,
encumbrance, obligation or liability to which the Company is a party or by which
it is bound or to which any assets of the Company are subject, (d) result in the
creation of any lien or encumbrance upon the assets of the Company, or upon any
Shares (or Preferred Shares) or other securities of the Company, (e) conflict
with or result in a breach of or constitute a default under any provision of
those certain articles of incorporation or those certain bylaws of the Company,
or (f) invalidate or adversely affect any permit, license, authorization or
status used in the conduct of the business of the Company.




(d)

SEC Filings. The Company is subject to, and in full compliance with, the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). The Company has made available to each
Subscriber through the EDGAR system true and complete copies of each of the
Company’s Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K and
Current Reports on Form 8-K, in each case filed (collectively, the “SEC
Filings”), and all such SEC Filings are incorporated herein by reference.  The
SEC Filings, when they were filed with the SEC (or, if any amendment with
respect to any such document was filed, when such amendment was filed), complied
in all material respects with the applicable requirements of the Exchange Act
and the rules and regulations thereunder and did not, as of such date, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. All
reports and statements required to be filed by the Company under the Exchange
Act have been filed, together with all exhibits required to be filed therewith.
The Company and each of its direct and indirect subsidiaries, if any
(collectively, the “Subsidiaries”), are engaged in all material respects only in
the business described in the SEC Filings, and the SEC Filings contain a
complete and accurate description in all material respects of the business of
the Company and the Subsidiaries.




(e)

No Financial Advisor.  The Company acknowledges and agrees that the Subscriber
is acting solely in the capacity of an arm’s length purchaser with respect to
the Securities and the transactions contemplated hereby. The Company further
acknowledges that the Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Subscriber’s purchase of the Units. The Company further represents to the
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.




(f)

Indemnification.  The Company will indemnify and hold harmless the Subscriber
and, where applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all Loss arising out of or based upon any
representation or warranty of the Company contained herein or in any document
furnished by the Company to the Subscriber in connection herewith being untrue
in any material respect or any breach or failure by the Company to comply with
any covenant or agreement made by the Company to the Subscriber in connection
therewith; provided, however, that the Company’s liability shall not exceed the
Subscriber’s Aggregate Purchase Price tendered hereunder.





- 9 -




--------------------------------------------------------------------------------




(g)

Capitalization and Additional Issuances.  The authorized and outstanding capital
stock of the Company on a fully diluted basis as of the date of this Agreement
and the Final Closing Date (not including the Securities) are set forth in the
SEC Filings.  Except as set forth in the SEC Filings, there are no options,
warrants, or rights to subscribe to, securities, rights, understandings or
obligations convertible into or exchangeable for or giving any right to
subscribe for any shares of capital stock or other equity interest of the
Company or any of the Subsidiaries.  The only officer, director, employee and
consultant stock option or stock incentive plan or similar plan currently in
effect or contemplated by the Company is described in the SEC Filings.  There
are no outstanding agreements or preemptive or similar rights affecting the
Company's Common Stock.




(h)

Private Placements.  Assuming the accuracy of the Subscriber’s representations
and warranties set forth in Section 3, no registration under the Securities Act
is required for the offer and sale of the Securities by the Company to the
Subscribers as contemplated hereby.




(j)

Investment Company.  The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Shares will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.




5.

OTHER AGREEMENTS OF THE PARTIES




(a)

Furnishing of Information.  As long as any Subscriber owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act.  As long as any
Subscriber owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Subscribers and
make publicly available in accordance with Rule 144(c) under the Securities Act
such information as is required for the Subscribers to sell the Securities under
Rule 144.  The Company further covenants that it will take such further action
as any holder of Securities may reasonably request, all to the extent required
from time to time to enable such person to sell such Securities without
registration under the Securities Act within the limitation of the exemptions
proved by Rule 144 under the Securities Act.  As it pertains to the foregoing,
the Company agrees and covenants that it will accept opinions from counsel
acceptable to the Subscriber, in Subscriber’s sole discretion, that such
Securities may be sold without registration under the Securities Act.




(b)

Shareholder Rights Plan.  No claim will be made or enforced by the Company or,
to the knowledge of the Company, any other person that any Subscriber is an
“Acquiring Person” under any shareholder rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any
Subscriber could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Subscribers.




(c)

Securities Laws Disclosure; Publicity.    The Company shall not publicly
disclose the name of any Subscriber, or include the name of any Subscriber in
any filing with the SEC or any regulatory agency, without the prior written
consent of such Subscriber, except to the extent such disclosure is required by
law.




(d)

Integration.  The Company shall not, and shall use its best efforts to ensure
that no affiliate of the Company shall, after the date hereof, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
that would be integrated with the offer or sale of the Securities in a manner
that would require the registration under the Securities Act of the sale of the
Securities to the Subscribers.




(e)

Reservation of Securities.  The Company shall maintain a reserve from its duly
authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents.  In the event that at any time the then
authorized shares of Common Stock are insufficient for the Company to satisfy
its obligations in full under the Transaction Documents, the Company shall
promptly take such actions as may be required to increase the number of
authorized shares, including without limitation promptly preparing and filing
any proxy or information statement with the SEC for purposes of a special
meeting to authorize the issuance of additions shares to Subscribers, which in
no event shall be filed more than ten (10) business days following the date on
which the Company becomes aware that it may have inadequate authorized capital.
 The Subscribers acknowledge that certain Subscribers shall be entitled to
subscribe for the Preferred Shares.  The Preferred Shares shall be equivalent in
all respects to the Shares, and shall be convertible into Shares upon a
liquidation or dissolution of the Company.





- 10 -




--------------------------------------------------------------------------------




(f)

Use of Proceeds.  The Company covenants and agrees the proceeds of the Offering
shall be applied as disclosed in public documents and for working capital and
general corporate purposes.




(g)

Quotation.  As long as any Subscriber owns Securities, the Company shall use its
best efforts to maintain eligibility for the Company’s Common Stock on the
OTCBB, OTCQB or a national securities exchange.




(h)

DTC Eligibility.  For as long as any Subscriber owns Securities, the Company
shall use its best efforts to maintain full eligibility of the Company’s Common
Stock for electronic clearance and settlement services through the Depository
Trust Company.




6.

CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION




The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:




(a)

As of the Closing, no legal action, suit or proceeding shall be pending that
seeks to restrain or prohibit the transactions contemplated by this Agreement.




(b)

The representations and warranties of the Company contained in this Agreement
shall have been true and correct in all material respects on the date of this
Agreement and shall be true and correct as of the Closing as if made on the
Closing Date.




7.

MISCELLANEOUS PROVISIONS




(a)

All parties hereto have been represented by counsel, and no inference shall be
drawn in favor of or against any party by virtue of the fact that such party’s
counsel was or was not the principal draftsman of this Agreement.




(b)

Each of the parties hereto shall be responsible to pay the costs and expenses of
its own legal counsel in connection with the preparation and review of this
Agreement and related documentation.




(c)

Neither this Agreement, nor any provisions hereof, shall be waived, modified,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, modification, discharge or termination is sought.




(d)

The representations, warranties and agreement of the Subscriber and the Company
made in this Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Securities.




(e)

Any party may send any notice, request, demand, claim or other communication
hereunder to the Subscriber at the address set forth on the signature page of
this Agreement or to the Company at its primary office (including personal
delivery, expedited courier, messenger service, fax, ordinary mail or electronic
mail), but no such notice, request, demand, claim or other communication will be
deemed to have been duly given unless and until it actually is received by the
intended recipient. Any party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other parties written notice in the manner herein set forth.




(f)

Except as otherwise provided herein, this Agreement shall be binding upon, and
inure to the benefit of, the parties to this Agreement and their heirs,
executors, administrators, successors, legal representatives and assigns.  If
the Subscriber is more than one person or entity, the obligation of the
Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.




(g)

This Agreement is not transferable or assignable by the Subscriber.





- 11 -




--------------------------------------------------------------------------------




(h)

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to conflicts of law principles.




(i)

The Company and the Subscriber hereby agree that any dispute that may arise
between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.




(j)

WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.




(k)

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.







[Signature Pages Follow]




























































































- 12 -




--------------------------------------------------------------------------------




ALL SUBSCRIBERS MUST COMPLETE THIS PAGE




IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of _____, 2017.




 

x  $0.08  for each Unit      =

 

Units subscribed for

 

Aggregate Purchase Price




The undersigned Subscriber hereby elects to purchase Units consisting of




¨ Common Stock




¨ Series B Preferred Stock (by 5% or greater holders only)




Manner in which Title is to be held (Please Check One):




1.

___

Individual

7.

___

Trust/Estate/Pension or Profit sharing Plan

Date Opened:______________

2.

___

Joint Tenants with Right of Survivorship

8.

___

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

3.

___

Community Property

9.

___

Married with Separate Property

4.

___

Tenants in Common

10.

___

Keogh

5.

___

Corporation/Partnership/ Limited Liability Company

11.

___

Tenants by the Entirety

6.

___

IRA

 

 

 




ALTERNATIVE DISTRIBUTION INFORMATION




To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.




Name of Firm (Bank, Brokerage, Custodian):




Account Name:




Account Number:




Representative Name:




Representative Phone Number:




Address:




City, State, Zip:























- 13 -




--------------------------------------------------------------------------------

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.

INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 17.

SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 18.




EXECUTION BY NATURAL PERSONS




_____________________________________________________________________________

Exact Name in Which Title is to be Held

_________________________________

Name (Please Print)

 

_________________________________

Name of Additional Subscriber

_________________________________

Residence: Number and Street

 

_________________________________

Address of Additional Subscriber

_________________________________

City, State and Zip Code

 

_________________________________

City, State and Zip Code

_________________________________

Social Security Number

 

_________________________________

Social Security Number

_________________________________

Telephone Number

 

_________________________________

Telephone Number

_________________________________

Fax Number (if available)

 

________________________________

Fax Number (if available)

_________________________________

E-Mail (if available)

 

________________________________

E-Mail (if available)

__________________________________

(Signature)




 

________________________________

(Signature of Additional Subscriber)

ACCEPTED this ___ day of _________ 2017, on behalf of the Company.

 




By:  _________________________________

   Name:  

   Title:













[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]

















- 14 -




--------------------------------------------------------------------------------

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(CORPORATION, PARTNERSHIP, LLC, TRUST, ETC.)




_____________________________________________________________________________

Name of Entity (Please Print)

Date of Incorporation or Organization:

State of Principal Office:

Federal Taxpayer Identification Number:

____________________________________________

Office Address




____________________________________________

City, State and Zip Code




____________________________________________

Telephone Number




____________________________________________

Fax Number (if available)




____________________________________________

E-Mail (if available)

 

By: _________________________________

Name:

Title:

[seal]

Attest: _________________________________

(If Entity is a Corporation)

_________________________________

_________________________________

Address

 

 

ACCEPTED this ____ day of __________ 2017, on behalf of the Company.

 







By: _________________________________

Name:

Title:










[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]








- 15 -




--------------------------------------------------------------------------------

INVESTOR QUESTIONNAIRE




Instructions:  Check all boxes below which correctly describe you.




o

You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock and warrants to purchase common stock (the “Units”), is made by
a plan fiduciary, as defined in Section 3(21) of ERISA, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or (2) you have total assets in excess of $5,000,000 and the decision
that you shall subscribe for and purchase the Shares is made solely by persons
or entities that are accredited investors, as defined in Rule 501 of Regulation
D promulgated under the Securities Act (“Regulation D”) or (3) you are a
self-directed plan and the decision that you shall subscribe for and purchase
the Units is made solely by persons or entities that are accredited investors.




o

You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.




o

You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Units and its underlying securities in
excess of $5,000,000.




o

You are a director or executive officer of the Company.




o

You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 (excluding residence) at the time of your
subscription for and purchase of the Units.




o

You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.




o

You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units and whose subscription for and purchase
of the Units is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.




o

You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.




















- 16 -




--------------------------------------------------------------------------------

Check all boxes below which correctly describe you.




With respect to this investment in the Units, your:




Investment Objectives:  p Aggressive Growth    p Speculation




Risk Tolerance:              o Low Risk                    o Moderate Risk
       p High Risk




Are you associated with a FINRA Member Firm?  o Yes   o No




Your initials (Subscriber and co-Subscriber, if applicable) are required for
each item below:




____   ____  

I/We understand that this investment is not guaranteed.




____   ____  

I/We are aware that this investment is not liquid.




____   ____  

I/We are sophisticated in financial and business affairs and are able to
evaluate the risks and merits of an investment in this offering.




____   ____  

I/We confirm that this investment is considered “high risk.” (This type of
investment is considered high risk due to the inherent risks including lack of
liquidity and lack of diversification.  Success or failure of private placements
such as this is dependent on the corporate issuer of these securities and is
outside the control of the investors. While potential loss is limited to the
amount invested, such loss is possible.)




The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Units.
















___________________________________

Name of Subscriber  [please print]







___________________________________

Signature of Subscriber (Entities please

provide signature of Subscriber’s duly

authorized signatory.)







___________________________________

Name of Signatory (Entities only)







___________________________________

Title of Signatory (Entities only)







___________________________________

Name of Co- Subscriber  [please print]







___________________________________

Signature of Co- Subscriber













[SIGNATURE PAGE FOR INVESTOR QUESTIONNAIRE]








- 17 -




--------------------------------------------------------------------------------




Exhibit A




Series B Preferred Stock Certificate of Designation




See Attached.























































































































--------------------------------------------------------------------------------

Exhibit B




Form of Warrant




See Attached.























































































































--------------------------------------------------------------------------------

Exhibit C




Wire Instructions



















US Bank

422 White Avenue

Grand Junction, CO 81501

(800) 872 - 2657




Account:

Bullfrog Gold Corp.

Account #:

103680777713

Routing ABA#:

102000021

Swift Code:

USBKUS44IMT

























































